Exhibit 99.1 Investor Presentation February 2011 Bob Cubbin, CEO Karen Spaun, CFO 2 Forward-Looking Statements Certain statements made by Meadowbrook Insurance Group, Inc. in this presentation may constitute forward-looking statements including, but not limited to, those statements that include the words "believes," "expects," "anticipates," "estimates," or similar expressions. Please refer to the Company's most recent 10-K, 10-Q, and other Securities and Exchange Commission filings for more information on risk factors. Actual results could differ materially. These forward- looking statements involve risks and uncertainties including, but not limited to the following: the frequency and severity of claims; uncertainties inherent in reserve estimates; catastrophic events; a change in the demand for, pricing of, availability or collectability of reinsurance; increased rate pressure on premiums; obtainment of certain rate increases in current market conditions; investment rate of return; changes in and adherence to insurance regulation; actions taken by regulators, rating agencies or lenders; obtainment of certain processing efficiencies; changing rates of inflation; and general economic conditions. Meadowbrook is not under any obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 3 The Meadowbrook Approach Our objective is to generate predictable results across the market cycle, with a target return on average equity of 10% - 17% To achieve these results we seek to leverage the unique characteristics of our balanced business model to generate: Consistent, profitable underwriting results Predictable investment income in a low-risk, high-quality, fixed income portfolio Profitable growth both organically and through acquisitions Strong cash flow from our insurance company subsidiaries and non-regulated fee- based services to leverage invested assets to equity and manage debt service Steady fee and commission income We strive to deliver consistent results with a balanced business model We are a specialty niche focused commercial insurance underwriter and insurance administration services company 4 Meadowbrook Vitals Current market cap (at 2/18/11):$559.5 million Outstanding shares at 12/31/10:53.2 million Weighted average shares (At 12/31/10):54.3 million Book value (12/31/2010):$547.1 million Book value per share:$10.28 (TTM Dec -10 ROAE 11.4%) –Excluding unrealized gain / loss, net of deferred taxes:$9.61 (TTM Dec -10 ROAE 12.1%) –Tangible book value per share (excluding goodwill and intangibles):$7.36 (TTM Dec -10 ROAE 15.7%) Debt to equity:21.7%; 6.9% excluding debentures Debt to total capital:17.8%; 5.7% excluding debentures Current price / book:1.02 (at $10.51/share market price - as of 2/18/11) Dividend yield (at 2/18/11):1.60% Statutory premium leverageActualTarget –GWP to Statutory surplus2.2 to 12.75 to 1 –NWP to Statutory surplus1.9 to 12.25 to 1 Insider ownership (at 12/31/10):7.1% 5 What Makes Us Different: We are Flexible and are Able to Adapt to Changing Market Conditions Diverse Revenue Sources Positioned to Manage Insurance Cycles Conservative Investment Philosophy Ability to Attract and Retain Talented Professionals Our model allows us to deliver more predictable results Strong Capital and Liquidity Position Earned premium from insurance operations Fee revenue from risk management services Flexibility to utilize multiple distribution channels Product, program and geographic diversification Admitted market capabilities contribute to stability and higher renewal retention Non-admitted capabilities enable opportunistic response in volatile pricing environment High-quality fixed income approach to our $1.3 billion portfolio Investment approach reinforces our focus on underwriting profitability Team of talented insurance professionals with a wide range of expertise across all functions and lines of business Regional structure enables associates to deliver strong and responsive local service to clients Insurance subsidiaries rated A- (Excellent) by A.M. Best Insurance subsidiary surpluslevelscan support meaningfulpremium growth Generate cash flows from both regulated and non-regulated sources, which provides flexibility Manageable debt levels, with access to $35 million line of credit (no outstanding balance) 6 Our Approach Has Delivered Results Over Time Total Revenue ($M) Net Operating Income ($M) Shareholders’ Equity ($M) Net Operating Income per Share CAGR (2006 to 2010) 24% CAGR (2006 to 2010) 28% CAGR (2006 to 2010) 28% CAGR (2006 to 2010) 10% 7 Capability Building Through Successful Acquisitions Retail Agency Only 1955: Founded as a retail insurance agency Core Capability Build Out 1985: Star Insurance Company 1990: Savers Property & Casualty Insurance Company 1994: American Indemnity Insurance Company 1996: Association Self Insurance Services 1997: Williamsburg National Insurance Company Crest Financial Services 1998: Ameritrust Insurance Corporation Florida Preferred Administrators, Inc. 1999: TPA Insurance Agency Continued Synergistic Expansion 2007: USSU 2008: Procentury Strategic Staging of Acquisitions •Opportunity to leverage our diverse revenue platform, by expanding current distribution, servicing capabilities, and complementary product lines and classes •Ability to attract talented insurance professionals that are a good fit with Meadowbrook culture •Opportunity to create “win-win” situation by mitigation our downside risk and providing seller with opportunity to obtain fair value through deal structure Meadowbrook actively reviews acquisition prospects on a strategic basis and enters into transactions that will increase long-term shareholder value We consider a range of strategic factors when looking at acquisitions including: 8 Diverse Revenue Sources Insurance Operations Commission Revenue Fee Revenue Our most prominent source of revenue and income comes from our insurance operation; commission revenue and fee-for-service revenue generate unregulated free cash flow Admitted and non-admitted products and programs Risk sharing vehicles Managed program revenue Municipality and Association clients Agency commission from non-affiliated carriers TTM Dec -10 Earned Premium:$659.8 M TTM Dec -10 Net Investment Income:$54.2M TTM Dec -10 Fee Revenue:$23.0 M TTM Dec -10 Commission Revenue:$11.2 M 9 Insurance Operations Diversified Commercial Positions Built to Manage Across Cycles Main Street Excess and Surplus Lines Admitted Programs Non-Admitted
